DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the remarks filed on 01/31/2022, with respect to the 35 USC 103 rejections of claims 1-4, 12-14, 16, 20-21 and 23-25 have been fully considered and are persuasive. In light of the Applicant’s arguments and amendments to the claims presented below, the previous rejections made under 35 USC 103 & 35 USC 112 have been withdrawn.
In light of the terminal disclaimer filed by the applicant on 02/22/2022, the double patenting rejection has been withdrawn.
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email correspondence with agent Tina Choi on 02/18/2022 and given in a telephone call with agent Eric Halsne on 02/25/2022.
The application has been amended as follows:
(Currently Amended) A method for aligning spatially different sub-volumes of ultrasonic data of a blood vessel acquired in a single sweep of a probe comprising a two dimensional array of unfocused ultrasonic transducer elements, the method comprising:
actuating, with a beamformer, each of the unfocused ultrasonic transducer elements to 
receiving, at each of the unfocused ultrasonic transducer elements, temporally spaced echo signals of the blood vessel in a first sub-volume from spatially different depths of scanning, respectively, wherein the array is located in a first position with respect to the blood vessel during the receiving of the temporally spaced echo signals of the blood vessel in the first sub­ volume, wherein the temporally spaced echo signals are responsive to the ultrasound waves;
processing, by a quadrature bandpass filter, the temporally spaced echo signals into quadrature I and Q components,
estimating, by a Doppler angle estimator, a frequency shift of a Doppler signal at a respective scanning depth in front of each of the unfocused ultrasonic transducer elements based on the quadrature I and Q components, wherein the frequency shift is mapped to a velocity value of flow at the respective scanning depth:
Doppler processing the temporally spaced echo signals of the blood vessel in the first sub-volume to produce first Doppler data of the scanning depths in the first sub-volume based on the frequency shift of the Doppler signal of each of the unfocused ultrasonic transducer elements;
producing a first three dimensional display map of the first Doppler data in spatial relationship to the first position of the array with respect to the blood vessel in the first sub­ volume;
moving the array to a second position with respect to the blood vessel;
actuating, with the beamformer, each of the unfocused ultrasonic transducer elements to transmit second ultrasound waves into the body;


Doppler processing the temporally spaced echo signals of the blood vessel in the second sub-volume to produce second Doppler data of the scanning depths in the second sub-volume based on the frequency shift of the Doppler signal of each of the unfocused ultrasonic transducer elements; producing a second three dimensional display map of the second Doppler data in spatial relationship to the second position of the array with respect to the blood vessel in the second sub­ volume, wherein each of the first and second three dimensional display maps comprises a plurality of columns of voxels extending in a depth direction in front of each transducer element, wherein each column of voxels of the plurality of columns of voxels corresponds to a signal received by a corresponding single unfocused ultrasonic transducer element of the unfocused ultrasonic transducer elements in the array;
aligning the first three dimensional display map and the second three dimensional display map purely based on matching at least a portion of the first and second Doppler data of the first and second three dimensional display maps, wherein a matching portion of the first and second Doppler data are in the first overlapping region, wherein the matching portion of the first and second Doppler data consists of spectral Doppler data; am!

computing accumulated Doppler power of a sum of the signal received by each of the unfocused ultrasonic transducer elements
providing 

(Currently Amended) A system for aligning spatially different sub-volumes of ultrasonic data of a blood vessel, comprising:
a two dimensional array of unfocused ultrasonic transducer elements for receiving at each of the transducer elements, when located at a first position, temporally spaced first echo signals of a blood vessel in a first sub-volume from spatially different depths of scanning, respectively, and for receiving at each of the unfocused ultrasonic transducer elements, when located at a second position different from the first position, temporally spaced second echo signals of the blood vessel in a second sub-volume from spatially different depths of scanning, respectively, wherein the second sub-volume is spatially different from the first sub-volume, and wherein the second sub-volume partially overlaps the first sub-volume in a first overlapping region;
a beamformer for actuating each of the unfocused ultrasonic transducer elements to transmit ultrasound waves into the body to generate the first echo signals and the second echo signals; and
at least one processor for executing instructions, stored on one or more non-transitory computer readable media, causing the at least one processor to perform a process comprising:

producing a first three dimensional display map of the first Doppler data in spatial relationship to the first position of the array with respect to the blood vessel in the first sub­ volume;
Doppler processing the second echo signals to produce second Doppler data of the scanning depths in the second sub-volume;
producing a second three dimensional display map of the second Doppler data in spatial relationship to the second position of the array with respect to the blood vessel in the second sub-volume, wherein each of the first and second three dimensional display maps comprises a plurality of columns of voxels extending in a depth direction in front of each transducer element, each column of voxels of the plurality of columns of voxels corresponds to a signal received by a corresponding single unfocused ultrasonic transducer element of the unfocused ultrasonic transducer elements in the array;
aligning the first three dimensional display map and the second three dimensional display map purely based on matching at least a portion of the first and second Doppler data of the first and second three dimensional display maps, wherein a matching portion of the first and second Doppler data are in the first overlapping region, wherein the matching portion of the first and second Doppler data consists of spectral Doppler data; 
stitching together the aligned first and second three dimensional display maps to produce a combined three dimensional display map of blood flow in the blood vessel based on the aligning;

providing 
(Currently Amended) A non-transitory computer readable medium storing a computer program for aligning spatially different sub-volumes of ultrasonic data of a blood vessel acquired by a probe comprising a two dimensional array of unfocused ultrasonic transducer elements that are actuated by a beamformer to generate ultrasound waves and in response to the ultrasound waves, the unfocused ultrasonic transducer elements receive, when located at a first position, temporally spaced first echo signals of a blood vessel in a first sub­ volume from spatially different depths of scanning, respectively, and that receive, when located at a second position different from the first position, temporally spaced second echo signals of the blood vessel in a second sub-volume from spatially different depths of scanning, respectively, wherein the second sub-volume is spatially different from the first sub-volume, and partially overlaps the first sub-volume in a first overlapping region, when executed by at least one processor, causing the at least one processor to perform a method comprising:
Doppler processing the first echo signals to produce first Doppler data of the scanning depths in the first sub-volume;
producing a first three dimensional display map of the first Doppler data in spatial relationship to the first position of the array with respect to the blood vessel in the first sub­ volume;
Doppler processing the second echo signals to produce second Doppler data of the 
producing a second three dimensional display map of the second Doppler data in spatial relationship to the second position of the array with respect to the blood vessel in the second sub­ volume, wherein each of the first and second three dimensional display maps comprises a plurality of columns of voxels extending in the depth dimension in front of each transducer element;
aligning the first three dimensional display map and the second three dimensional display map purely based on matching at least a portion of the first and second Doppler data of the first and second three dimensional display maps, wherein a matching portion of the first and second Doppler data are in the first overlapping region, wherein the matching portion of the first and second Doppler data consists of spectral Doppler data; and
stitching together the aligned first and second three dimensional display maps to produce a combined three dimensional display map of blood flow in the blood vessel;
computing accumulated Doppler power of a sum of the signal received by each of the unfocused ultrasonic transducer elements
providing 
Claims 6, 8, and 22 have been canceled.
Allowable Subject Matter
Claims 1-4, 12-14, 16, 20-21 and 23-25 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, solely or in combination, fails to disclose following patentable limitations of the applicant claim 
The method, system, and a non-transitory computer readable medium storing the program for aligning spatially different sub-volumes of ultrasonic data of a blood vessel comprising producing of a combined three dimensional display map of blood flow in the blood vessel by stitching together the aligned first and second three dimensional display maps, the computation of accumulated Doppler power of a sum of the signal received by each of the unfocused ultrasonic transducer elements of two-dimensional probe array of unfocused ultrasonic transducer elements, and providing feedback based on the accumulated Doppler power through a plurality of indicators on a screen.
Thereby, the Doppler signals provide feedback to the user in order to guide the user in placing the probe on the neck of the patient so that the probe is optimally position to cover the bifurcation of the carotid artery and the data from multiple volumes being stitched together completely reconstructs the vascular anatomy to provide an anatomical basis for artery identification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054. The examiner 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        




/A.S./Examiner, Art Unit 3793